PER CURIAM:
In these consolidated appeals, Karen Marlene Thompson and Annette Shack seek to appeal from the order of the district court denying their objections to the settlement of a class action lawsuit.
*336In case number 03-2392, we dismiss Shack’s appeal for lack of jurisdiction because her notice of appeal was not timely filed. Parties are accorded thirty days after entry of the district court’s final judgment or order to note an appeal, see Fed. R.App. P. 4(a)(1), unless the district court extends the appeal period under Fed. R.App. P. 4(a)(5) or reopens the appeal period under Fed. R.App. P. 4(a)(6). This appeal period is “mandatory and jurisdictional.” Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229, 80 S.Ct. 282, 4 L.Ed.2d 259 (I960)). The district court’s order was entered on the docket on October 7, 2003. Shack’s notice of appeal was filed on November 7, 2003, one day beyond the appeal period. Because Shack failed to file a timely notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss Shack’s appeal.
In case number 03-2382, we dismiss Thompson’s appeal because she may not represent other members of the class as a pro se litigant.* See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975). Because Thompson is not an attorney, she may not represent other parties to the proceeding.
The motion to expedite consideration of the appeals is denied as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 Thompson did not seek to raise any claims on her own behalf.